Citation Nr: 1403634	
Decision Date: 01/28/14    Archive Date: 02/10/14

DOCKET NO.  12-02 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.

2.  Entitlement to service connection for left eye condition.

3.  Entitlement to a compensable initial evaluation for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Megan Marzec, Associate Counsel



INTRODUCTION

The Veteran had active service from May 2007 to December 2008.

This decision comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In the Veteran's January 2010 notice of disagreement, the Veteran noted that she had problems with both of her eyes.  The RO interpreted this to be a claim for entitlement to service connection for a right eye condition, as well as a left eye condition.  In an April 2010 rating decision, the RO denied the Veteran's claim for entitlement to service connection for a right eye condition.  The Veteran did not appeal that decision, and thus the issue of entitlement to service connection for a right eye condition is not currently before the Board.  

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  

The issues of entitlement to service connection for left ear hearing loss and entitlement to an initial compensable evaluation for right ear hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDING OF FACT

A left eye condition has not been diagnosed at any time during the appeal period or proximate thereto.


CONCLUSION OF LAW

A left eye condition was not incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).

REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and her representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor her representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via a May 2009 letter of the criteria for establishing service connection, the evidence required in this regard, and her and VA's respective duties for obtaining evidence.  She also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  These letters accordingly addressed all notice elements and predated the initial adjudication by the AOJ/RO in August 2009.  Nothing more was required.  

The Veteran has also been afforded adequate assistance in response to her claim.  Service treatment records (STRs) and identified VA treatment records have been associated with the claims file.  Neither the Veteran nor her representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.

The Veteran was afforded a VA eye examination in July 2009.  The examination involved a review of the record, consideration of the Veteran's lay history, and a physical examination.  Rationale was provided with the negative opinion.  The report of the examination was more than adequate.

At the time of the July 2009 examination, the examiner determined that both of the Veteran's eyes were "normal" despite her complaints to the contrary.  The Veteran responded to that finding by arguing that she was not experiencing "any of the systoms [sic]" at the time of the examination.  She averred that she "periodically" experienced jumping and twitching of the eyes as well as redness, blurred vision, and lumps/spots on the eyes.  

The Court held in Ardison v. Brown, 6 Vet. App. 405 (1994) that VA is obligated to evaluate a disability while in an active condition in order to fulfill the duty to assist.  However, the Board finds the Veteran's case distinguishable and that the Court's holding in Voerth v. West, 13 Vet. App. 117 (1999) is more applicable.  In Voerth, the Court explained that a new examination was warranted in Ardison because the disability under consideration in that case would, when active, manifest for several weeks or months at a time.  The Court noted that imposing such an examination standard in regard to disabilities with shorter flare-ups was impractical.  Id. at 123. 

The Veteran makes no allegation that her "eye condition" when "active" manifests for weeks or months at a time.  Similar to the facts in Voerth she only states that her eye problems occur periodically.  Given the fact that no eye problem has been documented since 2008, the Board finds that any additional VA examination would serve no useful purpose. See Voerth, 13 Vet. App. 117 (1999). 

Legal Criteria

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002). Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).
	
In the absence of proof of a present disability (and, if so, of a nexus between that disability and service), there can be no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  This principle has been repeatedly reaffirmed by the Federal Circuit, which has stated that "a veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the veteran's service and the disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 1507 (West 2002); 38 C.F.R. § 3.102 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

Analysis

The Veteran asserts that she has a left eye condition that had its onset during active service. 

A review of the STRs of record shows some treatment of the left eye while the Veteran was in active service.  In January 2008, the Veteran reported discharge, redness of the eye, and eye pain.  The examiner diagnosed allergic conjunctivitis, prescribed lubricating drops and an ointment.  In February 2008, the Veteran was treated for daily eye irritation for the past three days.  The Veteran reported waking up with red eyes, but denied a change in vision, excessive tearing, pain, or trauma to her eye.  The examiner continued the diagnosis of allergic conjunctivitis and prescribed an additional daily eye drop.    

The Veteran was afforded a separation examination in May 2008.  The examiner noted that the Veteran's pupils were equal, round, and reactive to light and accommodation.  There were no masses in the Veteran's eyes.  In November 2008, the Veteran specifically checked "no" on her separation report of medical history to the question of whether she had an "eye disorder or trouble."  She identified multiple health problems such as ear, nose or throat trouble; worn contact lenses or glasses; and hearing loss or wears a hearing aid.

Post-service medical records show that the Veteran has received treatment at the VA Medical Center for various conditions.  A primary care note dated in April 2009 references the Veteran's complaints of a left eye condition.  The Veteran reported that for several months "on and off" she had left eye problems during the mornings.  The Veteran reported that her eye would be red for a couple of hours and then it would go away.  The Veteran reported that her eye would bother her around three times a month.  The examiner noted that the Veteran's red eye may have been related to allergic rhinitis.  The examiner concluded that no further investigation was necessary as the Veteran had no visual problems or pain in her eye, her pupils were reactive to light, and the red eye problem only occurred two to three times a month.  

The Veteran was afforded a VA eye examination in July 2009.  Upon physical examination, the examiner noted that there were no physical findings of abnormal accommodation, abnormal lacrimal duct function, abnormal eyelids, chronic conjunctivitis, residuals of eye injury, lagophthalmos, symblepharon, ptosis, nystagmus, eyelash loss or eyebrow loss.  The examiner identified that the Veteran had normal ocular health and that the redness described by the Veteran was not observed in the examination.  The examiner reviewed the claims file and noted that the Veteran's in-service symptoms, clinical course and ocular findings were not overly suggestive of allergic conjunctivitis.  The examiner noted that the Veteran had worked in an area with high dust and chemical fumes, but that it could not be determined at that time if that had anything to do with the Veteran's symptoms.  The examiner noted that the Veteran's symptoms were very non-specific and a conclusion could not be made without pure speculation.

The threshold question in any claim seeking service connection is whether the Veteran, in fact, has the disability for which service connection is sought.  The Board finds it significant that the Veteran has presented no evidence dated during the appeal period showing an actual diagnosis related to the claimed disability.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  There is also no evidence of a diagnosed left eye condition at any time proximate to when the Veteran filed her claim.  See Romanowsky v. Shinseki, No. 11-3272 (Vet. App. July 10, 2013) (considering the application of McClain on a diagnosis predating the filing of a claim).  In the absence of proof of a current disability, service connection is not warranted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143-44.  Service connection may not be awarded.

Consideration has been given to the Veteran's assertion that she has a current left eye disability.  However, while the Board readily acknowledges that Veteran is competent to report symptoms such as pain and redness of the eye, there is no indication that the Veteran is competent to diagnose a disability of the eye.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The Board emphasizes that neither pain nor redness of the eye does not in and of themselves constitute a disability.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  No evidence has been provided that associates the Veteran's complaints of redness of the eye or eye pain to a diagnosed disability.  The Veteran has also not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise in evaluating eye disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir. 2012).  Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value.


In sum, there is no evidence of record indicating that the Veteran has been diagnosed with a left eye condition let alone one that has been related to her from active service.  The preponderance of the evidence is against the claim and entitlement to service connection for a right eye condition is not warranted.  38 U.S.C.A § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

  
ORDER

Entitlement to service connection for a left eye condition is denied.  


REMAND

Prior to entering service in May 2007, the Veteran was afforded three audiograms.  In the first two audiograms, dated February 8, 2007, the Veteran showed hearing loss in her left ear.  However, in February 12, 2007, the Veteran did not exhibit any hearing loss.  She was ultimately cleared and entered service.  Approximately 20 days later she was evaluated for left ear conductive hearing loss.  She underwent ear surgery in April 2008.  A record associated with that surgery described the Veteran as having left ear conductive hearing loss for the past year.

The Veteran was afforded a VA audiological examination in July 2009.  The examiner diagnosed moderately severe left ear conductive hearing loss.  The examiner opined that the Veteran's left ear hearing loss was not permanently aggravated by in-service acoustic trauma.  The examiner noted that the Veteran's conduction thresholds were worse during the examination than they were at enlistment, but opined that it was less likely than not due to her acoustic trauma.  

This examination is not adequate.  The examiner noted that the Veteran's left ear conduction thresholds were worse than they were at enlistment but that it was less likely than not due to her acoustic trauma.  The Veteran never asserted that her left ear hearing loss was the result of in-service acoustic trauma.  The examiner's opinion also appears to rely on the finding that the Veteran's left ear hearing loss pre-dating her active service.  However, given the disparate audiology testing that was conducted prior to her enlistment, and that she was ultimately accepted into active service, there was no actual consideration by the examiner or the AOJ as to whether the presumption of soundness applied or had been rebutted.  See 38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. 3.304(b) (2013); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  On remand, the Veteran should be afforded a VA audiological examination to address these questions.  The VA examiner should also address whether the Veteran's left ear hearing loss is otherwise etiologically related to active service.

Additionally, the Board notes that the Veteran's right ear hearing acuity was last tested in a July 2009 VA examination.  In an April 2012 statement, the Veteran stated that her hearing had gotten significantly worse in the last six months.  Therefore, at the directed VA examination for her left ear hearing loss, the current level of severity of her right ear hearing loss should also be determined.    

If the RO/AMC grants service connection for left ear hearing loss, the RO/AMC should consider an evaluation for service connected bilateral hearing loss.    

The Veteran also reported in her April 2012 statement that she had a May 2012 appointment scheduled with audiology to retest her hearing.  As this case is being remanded, the Board will take the opportunity to obtain any outstanding treatment records.      

Accordingly, the case is REMANDED for the following action:

1. Copies of all outstanding treatment records, to include VA Medical Center records, and any other records identified by the Veteran, should be obtained and added to the claims file.

2.  The Veteran should be afforded a VA examination with the appropriate examiner in order to determine the nature and etiology of her left ear hearing loss, and to provide a current evaluation of her right ear hearing loss.  All indicated studies should be performed.  The claims file should be provided to the examiner for review of pertinent documents.  The examination report should reflect that such a review was conducted.  

a. Left Ear
The examiner must state whether there is clear and unmistakable evidence (obvious and manifest) that left ear hearing loss pre-existed military service.  If left ear hearing loss is found to have pre-existed military service, the examiner must state the evidence upon which this conclusion was reached. 

The examiner must then state if there is clear and unmistakable evidence that the Veteran's pre-existing left ear hearing loss was not aggravated by her active service beyond its natural progression.   

If any current left ear hearing loss is found not to have pre-existed military service, the examiner must state whether is it at least as likely as not (a 50 percent probability or greater) that the Veteran's currently diagnosed left ear hearing loss had its onset in service or is otherwise etiologically related to active service.  Consideration must be given to the Veteran's lay statements of experiencing hearing loss throughout service and since service.

b. Right Ear
The Veteran should also undergo another VA audiological examination in order to determine the current nature and severity of her right hearing loss (or bilateral hearing loss if service connection is awarded for the left ear).  The examination must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test, pursuant to 38 C.F.R. § 4.85.  The examiner should also obtain a detailed clinical history from the Veteran and provide a thorough account and analysis of the manner in which the Veteran's hearing loss affects him in his everyday life. The examiner should also consider and discuss the findings/results of the private audiological examination(s) of record

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  After completing the above actions and any other development that the RO deems necessary, the claim of entitlement to service connection for left ear hearing loss and of entitlement to an initial compensable evaluation for right ear hearing loss should be readjudicated.  If the claims remains denied, a supplemental statement of the case should be provided to the Veteran.  After she has an adequate opportunity to respond, the case should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


